Without intending to impair the authority of Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91, our opinion is that, when the Court of Appeals makes two contradictory statements as to the meaning and effect of a record which it transmits to this court in answer to a writ of certiorari, this court has the duty, and is required by the exigency of such a case, to look to the record so transmitted in order to determine the facts on which a just decision may depend. So proceeding, we are of opinion that the Court of Appeals' first statement, on consideration of which the opinion in this cause, by Mr. Justice Thomas, was written, correctly states the facts, and should be accepted as correctly stating the case on this second writ of certiorari. It follows, in our opinion, that the judgment of the Court of Appeals should be reversed and the cause remanded, with directions, to the end that justice may be done.
In this opinion and conclusion I am authorized to say that Chief Justice ANDERSON concurs. The other justices are agreed that the writ should be denied.
Writ denied.
GARDNER, THOMAS, BOULDIN, BROWN, and FOSTER, JJ., concur.
ANDERSON, C. J., and SAYRE, J., dissent.